18-13374-mew             Doc 443        Filed 03/13/19 Entered 03/13/19 15:06:24                       Main Document
                                                      Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                                )
     In re:                                                                     )    Chapter 11
                                                                                )
     AEGEAN MARINE PETROLEUM NETWORK INC., et                                   )    Case No. 18-13374 (MEW)
     al.,1                                                                      )
                                                                                )
                                Debtors.                                        )    (Jointly Administered)
                                                                                )

                  ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS
                 TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
              THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”): (a) extending the Filing

 Exclusivity Period through and including May 6, 2019, and the Soliciting Exclusivity Period

 through and including July 5, 2019, without prejudice to the Debtors’ right to seek further

 extensions to the Exclusivity Periods, and (b) granting related relief, all as more fully set forth in

 the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

 and 1334 and the Amended Standing Order of Reference from the United States District Court for

 the Southern District of New York, dated December 1, 2016; and this Court having found that this

 is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order

 consistent with Article III of the United States Constitution; and this Court having found that venue

 of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;



 1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
       of their tax identification, registration, or like numbers is not provided herein. A complete list of such information
       may be obtained on the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/aegean. The
       location of Debtor Aegean Bunkering (USA) LLC’s principal place of business and the Debtors’ service address
       in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.

 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
18-13374-mew       Doc 443     Filed 03/13/19 Entered 03/13/19 15:06:24              Main Document
                                             Pg 2 of 3


 and this Court having found that the relief requested in the Motion is in the best interests of the

 Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

 Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate and

 no other notice need be provided; and this Court having reviewed the Motion and having heard the

 statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

 and this Court having determined that the legal and factual bases set forth in the Motion and at the

 Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

 before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

 ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      Any responses or objections to the Motion that have not been previously withdrawn

 or otherwise resolved are hereby overruled and denied.

        3.      Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

 pursuant to section 1121(b) of the Bankruptcy Code is hereby extended through and including

 May 6, 2019.

        4.      Pursuant to section 1121(d) of the Bankruptcy Code, the Soliciting Exclusivity

 Period pursuant to section 1121(c) of the Bankruptcy Code is hereby extended through and

 including July 5, 2019.

        5.      Nothing herein shall prejudice the Debtors’ rights to seek further extensions of the

 Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code.

        6.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.




                                                   2
18-13374-mew      Doc 443      Filed 03/13/19 Entered 03/13/19 15:06:24            Main Document
                                             Pg 3 of 3


        7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  New York, New York
  Dated: March 13, 2019

                                                      s/Michael E. Wiles
                                                      HONORABLE MICHAEL E. WILES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
